Citation Nr: 1708511	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-46 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for major depressive disorder, not otherwise specified (NOS). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1974 to February 1976 and May 1982 to November 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which as relevant here, granted service connection for major depressive disorder, assigning a 10 percent rating, effective December 1, 2007 (the day after the Veteran's release from active military service). 

In a November 2013 rating decision, the RO increased the rating for major depressive disorder to 30 percent effective August 4, 2008. 

In March 2016, the Board assigned a rating of 30 percent for the Veteran's major depressive disorder effective December 1, 2007, and remanded the case to the RO for further development in order to determine if a higher rating should be awarded. 

In an April 2016 rating decision, the RO implemented the 30 percent rating from December 1, 2007. 

The Board notes that the 30 percent rating does not constitute a full grant of the benefit sought by the Veteran and that higher ratings are available and as such the Veteran's claim for an increased rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Potential entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all increased rating requests.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, however, the Veteran was already granted a TDIU from December 1, 2007 (the day after the Veteran's release from active military service).  Therefore, no further discussion or analysis of the issue is necessary. 


FINDINGS OF FACT

1.  Prior to March 16, 2010, the Veteran's service-connected major depressive disorder was primarily productive of chronic sleep impairment, lack of motivation, and anxiety, which resulted in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Beginning on March 16, 2010, the Veteran's major depressive disorder resulted in occupational and social impairment with reduced reliability and productivity. 


CONCLUSIONS OF LAW

1.  Prior to March 16, 2010, the criteria for an initial rating in excess of 30 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 Diagnostic Code (DC) 9434 (2016).

2.  Beginning on March 16, 2010, the criteria for a 50 percent rating, but no higher, for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 Diagnostic Code (DC) 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016). 

The appeal arose from the Veteran's disagreement with the initial rating following the RO's grant of service connection for major depressive disorder.  Once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's claims file contains his service treatment records (STRs), VA medical treatment records, private treatment records, a Notice of Award from Social Security Administration (SSA), SSA medical and claims records, and lay statements in support of the claim from both the Veteran and his spouse.  For the rating period under consideration in this decision, the Veteran was provided VA compensation examinations in April 2008, March 2010, and June 2016 to assess his psychiatric disability and its severity.  The Veteran challenged the adequacy of the April 2008 examination because it did not last a long time.  The examination report does not reflect any deficiencies in the examination.  Without providing any basis for the challenge, the Board presumes the competency and adequacy of the examiner's opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Moreover, the Veteran was subsequently afforded additional VA examinations in 2010 and 2016.  The Board finds the collective VA examination reports adequate for the purposes of rating the Veteran's psychiatric disorder.  

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this appeal have been satisfied.


II.  Claim for a Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2014).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

If there is a question as to which rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.





Psychiatric Claim for Rating in Excess of 30 Percent

The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

In this case, the RO rated the Veteran's psychiatric disability as 30 percent disabling under DC 9434, effective December 1, 2007. 

Under DC 9434, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2016). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

While currently in evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-5).  See 38 C.F.R. § 4.130, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to appeals certified to the Board after August 4, 2014, so not applicable here.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014).  Diagnoses many times will include an Axis V diagnosis or a Global Assessment of Functioning (GAF) score. 

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  See generally 38 C.F.R. §§ 4.126, 4.130 (2016); VAOPGCPREC 10-95.

Turning now to the relevant evidence in this case, the records indicate that the Veteran sought help for his depression even prior to separation from service and applied for compensation benefits immediately after he was discharged.  

He continued to seek mental health help after service.  During a January 2008 VA initial consultation in January 2008, the Veteran stated that he was feeling very depressed and mentioned his in-service psychological treatment.  It was indicated that he suffered from depressed mood but did not have any panic attacks, suicidal thoughts, obsessions or compulsions, delusions, hallucinations, or suffered from any memory impairment.  The Veteran was assessed with GAF score of 55-60 and was prescribed antidepressant medication. 

Private medical records from January 2008 show a diagnosis by Dr. T. for major depressive disorder with a GAF score of 55-60. 

Additional private medical records from February 2008 from Dr. M.E.L. are associated with the claims file.  On mental status examination, the Veteran was described as tense and anxious.  He was coherent.  There was no evidence of any loose associations, blocks, tics, mannerisms, or delirious ideation.  There were no panic attacks.  His affect and mood were described as depressed.  His memory was preserved.  A diagnosis of major depressive disorder secondary to chronic physical conditions was continued, with an assigned GAF score of 40-31.

In April 2008, the Veteran underwent a VA psychiatric examination for compensation purposes which indicated that the Veteran described his family relationship as "not good" and said that he argues a lot with his spouse.  The Veteran also stated that he had a few social relationships and that he attends church.  In terms of symptomatology, the Veteran reported that he suffered from trouble sleeping and being argumentative and irritated.  On mental status examination, his attention was intact, as was his orientation.  His thought process and content were unremarkable.  There were no delusions.  His judgment was intact.  There were no hallucinations or inappropriate behavior.  He had no panic attacks.  There was no presence of homicidal or suicidal thoughts.  His remote, recent, and immediate memory was normal.  The examiner indicated that there was no reduced reliability and productivity due to the Veteran's mental disorder.  There was occasional decrease in work efficiency.  The examiner assessed the Veteran with a GAF score of 65. 

VA psychiatric admission notes from August 2008 indicate that the Veteran came in because he felt anxious, was in a lot of pain, and had a hard time sleeping.  The notes further indicate that the Veteran felt hopeless at times but denied having any suicidal and homicidal ideas or having any hallucination and delusions. 

VA treatment records from August 2008 indicated that the Veteran's mood was depressed and his affect was anxious.  The Veteran, in a questionnaire related to his SSA claim from the same time, stated that his depression is caused by his illness and pain and that he depends on his wife for help. 

Private medical records from April 2009 indicated that the Veteran is depressed, anguished, overwhelmed, anxious, sad, and tense.  In addition, it was stated that the Veteran said that his back pain takes away all of his energy and puts him in bad mood, that he has no sexual desire, and that he lost interest and he does not feel useful.  However, it stated that the Veteran did not have any suicidal thoughts, did not hear voices, and was alert.  The Veteran was assessed with a GAF score of 51-60. 

During an August 2009 follow-up visitation to the Veteran's mental health provider in Inspira, the mental health professional indicated that the Veteran stated he could not sleep well and assessed that he was sad, depressed, anguished, anxious, tense, irritable, and worried.  However, it was stated that the Veteran did not have any suicidal or homicidal thoughts, was coherent and logical with preserved memory and adequate judgment. 

In September 2009, the SSA found the Veteran to be disabled due to a secondary diagnosis of affective disorder.  The findings of SSA are not controlling in the adjudication of VA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Further, the SSA records do not describe occupational and social impairment with reduced reliability and productivity. 

In a March 2010, the Veteran underwent an additional VA psychiatric examination, in which he stated that he has severe daily irritability, moderate sleeping difficulties, and significant difficulty controlling his anger.  On examination, his speech was spontaneous.  He was cooperative.  His affect was constricted and his mood was anxious.  His attention, insight, and orientation were intact.  Thought process and content were normal.  His judgment was also intact.  He has had no panic attacks.  He denied any homicidal and suicidal ideations.  He was able to maintain minimum personal hygiene.  His recent and remote memory was normal.  The examiner noted that due to the Veteran physical and mental disabilities, he has problems with doing household chores, dressing and undressing, engaging and sports and exercise, traveling, and driving.  The examiner opined that the Veteran's psychiatric disorder resulted in reduced reliability and productivity, as his chronic mood unsuitability moderately limited his reliability and productivity.  Total occupational and social impairment was not demonstrated.  The examiner continued a diagnosis of depressive disorder and assigned a GAF score of 60.     

In an April 2010 Statement in Support of Claim, the Veteran's spouse indicated that because of his physical sufferings, the Veteran has severe depression, lost interest in most of the simple things that he used to have interest in, rarely goes outside because of his pain and depression, and makes comments about not feeling worthy or feeling like a complete person.  His spouse also shared that they argue over simple things. 

After the Board's most recent remand, the Veteran was scheduled for an additional VA examination to assess the severity of his depressive disorder, which was conducted in June 2016.  The examiner noted that the Veteran attended the examination alone and said that things at home are good.  The examiner further noted that the Veteran was alert, coherent, relevant, logical, appropriate, oriented, not suicidal or homicidal, had good judgment and insight, and with good contact with reality, and had no memory impairment.  The examiner noted that the Veteran's mood was mildly depressed and that he stated that he discontinued private psychiatric treatments in 2013 because he felt that he was not benefiting from it and is no longer taking psychiatric medications.  

The VA examiner opined that a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner explained that the Veteran is suffering from a mild unspecified depressive disorder and is independent for basic and instrumental activities of daily living.  The examiner concluded that the Veteran's service-connected unspecified depressive disorder is only minimally affecting his social and occupational functioning. 

On review of all evidence, both lay and medical, the Board initially finds that prior to March 16, 2010, a rating higher than 30 percent is not warranted.  During this time period, the Veteran's depressive disorder had been primarily manifested by chronic sleep impairment, anxiety, anger control issues, and a lack of motivation, resulting in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; that overall disability picture is commensurate with the 30 percent schedular rating criteria.

However, the Board finds that a higher rating of 50 percent for the Veteran's depressive disorder is warranted from March 16, 2010, forward.  In this regard, the March 2010 VA examiner determined, after a review of the records and interview of the Veteran, that his chronic mood disorder moderately affected his reliability and productivity.  This evidence is consistent with the criteria of a 50 percent rating under DC 9434.

However, the Board finds that a rating higher than 50 percent is not warranted for the Veteran's major depressive disorder.  Significantly, the evidence does not show or approximate occupational and social impairment with deficiencies in most areas, which is necessary for a 70 percent rating.  The Veteran's medical evidence does not show any evidence of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances.  In fact, the 2016 VA examiner determined that the Veteran's depressive disorder symptoms are mild in nature and only minimally affect his social and occupational functioning.   

In conclusion, the Board finds that the evidence of record, as a whole, supports the conclusion that the Veteran is not entitled to a rating in excess of 30 percent for his depressive disorder prior to March 16, 2010, but is entitled to a 50 percent rating, but no higher, thereafter.    

III.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to referral for consideration of the assignment of an extraschedular rating.  Ordinarily, the VA Ratings Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1) (2016); Fanning v. Brown, 4 Vet. App. 225 (1993).

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (2016); Thun v. Peake, 22 Vet. App. 111 (2008). 

The evidence in this case does not support a conclusion that the Veteran's disability is exceptional as to not be contemplated by the Rating Schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's depressive disorder disability picture has resulted in no more than occupational and social impairment with reduced reliability and productivity from March 2010.  Throughout the appeal period, his symptoms included a lack of motivation, a depressed mood, anxiety, and chronic sleep impairment.  The depressive disorder symptoms demonstrated by the Veteran are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The rating criteria for the Veteran's currently assigned rating under Diagnostic Code 9434 contemplates his level of symptomatology as explained in the discussion above.  Because the schedular rating criteria is adequate to rate the depressive disorder disability, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321 (b)(1).

However, even if the available schedular rating for the disability were inadequate, the Veteran does not exhibit other related factors such as marked interference or frequent hospitalization due to his depressive disorder disability.  While the Veteran record does indicate a few hospital visitations for his depressive disorder, those visits did not require an overnight stay.  Indeed, there is no indication of frequent hospitalization for his psychiatric disorder.     

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and as indicated the Veteran has been in receipt of TDIU since the beginning of the claim period.  For these reasons, the Board finds 
that the schedular rating criteria are adequate, and no extraschedular referral is 
warranted in this case.  38 C.F.R. § 3.321 (b)(1).  

ORDER

Prior to March 16, 2010, an initial rating in excess of 30 percent for major depressive disorder, NOS, is denied. 

From March 16, 2010, forward, a 50 percent rating, but no higher, is granted for major depressive disorder, NOS, subject to the laws and regulations governing monetary benefits.

____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


